Citation Nr: 1753302	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for anemia, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for degenerative arthritis of left knee joint; left knee strain, chondromalacia with slight medial/lateral instability medial compartment narrowing (claimed as bilateral knee condition).

3.  Entitlement to service connection for degenerative arthritis of right knee joint; right knee strain, chondromalacia with slight medial/lateral instability medial compartment narrowing (claimed as bilateral knee condition).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from December 1964 to December 1966, to include service in the Republic of Vietnam, and again from April 1972 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of background, the RO denied the Veteran's claim for entitlement to service connection for a left knee disability, a right knee disability, and anemia, to include as due to Agent Orange exposure in Vietnam in an August 2010 rating decision.

The Veteran appeared at a videoconference Board hearing at the RO before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.  

The issue of a claim for an acquired psychiatric disorder has been raised by the record in a VA Form 21-4138 dated September 22, 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for a left knee disability, a right knee disability, and anemia, to include as due to exposure to herbicide agents while in Vietnam.  In his lay statements, the Veteran had noted in-service incidents of his knee injuries and also of symptoms of anemia that he asserts were observed by "military VA doctors" who had concluded he had anemia while he was in Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include anemia and arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For anemia or arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

A veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  The Board notes the Veteran served in Vietnam from June 1, 1965 to July 1, 1966, and therefore concedes exposure to herbicide agents.

Also, the Board notes that the provisions of 38 U.S.C.A. § 1154 (b) may apply, as the July 2010 VA examiner made a notation that the Veteran did participate in combat activity during his service in Vietnam.  38 U.S.C.A. § 1154(b) relaxes the evidentiary standard for proving the onset or aggravation of an injury or disease during combat.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).

Generally, VA will accept as true a combat Veteran's allegation of injury or disease without further proof or credibility determination. Establishing combat service per VAOPGCPREC 12-99 defines "engaged in combat with the enemy" as: actual engagement in combat (e.g., shrapnel wound, Combat Infantryman's Badge, etc.); or attacking the enemy without actual threat of physical harm may be considered combat service. Sizemore v. Principi, 18 Vet. App. 264 (2004).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicide agents with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Veteran's claims file contains a letter dated in April  2009 from VA regarding an examination accomplished for the Agent Orange Registry Program.  The letter notes an abnormal complete blood count for the Veteran and a notation of anemia was made in the "comments" section.  However, the actual examination and lab results are not part of the Veteran's claims file, either in VBMS or Legacy Content Manager (the former Virtual VA).  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Additionally, while the Veteran has multiple and non-continuous periods of service, only the DD 214 for the period 1964 to 1966 is in the claims file.  VA must attempt to find records for or document the unavailability of the additional periods of service to ascertain the possibility of a combat presumption under 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d) to assist in the adjudication of the Veteran's service connection claims.

The Statement of the Case dated in October 2013 recorded only the Veteran's initial period of service from 1964 to 1966 under its "Adjudicative Actions" discussion.  The Veteran has an additional period of active service from April 1972 to June 1981 that must be considered in the Veteran's claims for entitlement to service connection.  While the list of medical records reviewed appears to include that additional period, VA must ensure that all available and pertinent records are used in the determination of the Veteran's claims.

Since the most recent Statement of the Case dated October 4, 2013, the Veteran, through his representative, has submitted recent private medical records dated November 2016 regarding his left and right knee disabilities, to include a nexus opinion.  While that examiner addressed the right and left knee conditions, the opinion appears speculative.  A VA examination is warranted.

Accordingly, the case is REMANDED for the following action:


1. Obtain any updated VA treatment records, to include a VA examination relating to the Veteran's Agent Orange registry examination referenced above, from approximately April 2009.

2.  Contact the Veteran to request any additional service records to ascertain the possibility that the Veteran participated in combat activity while in Vietnam during his service there from June 1, 1965 to July 1, 1966, for the purposes of meeting the evidentiary standard under 38 U.S.C. § 1154 (b), 38 C.F.R. § 3.304(d), and VAOPGCPREC 12-99.

3.  With appropriate permissions from the Veteran, obtain any updated private treatment records relating to the Veteran's claimed anemia disability, right knee disability, and left knee disability.

4.  After the above development is completed, refer the case for the appropriate examination and a medical opinion to address the nature and etiology of the Veteran's diagnosed anemia, right knee disability, and left knee disability.  The examiner should obtain a complete history regarding the claimed anemia, and bilateral knee disabilities.

The entire record must be reviewed by the examiner.  A complete rationale for all opinions expressed should be set forth in the report.  Based on the review of the record and the examination results, the examiner should provide an opinion as to the following: 

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's diagnosed anemia had its onset in service or is otherwise related to service, to include as due to herbicide agent exposure, or was manifest to a compensable degree within one year of service.  Assume for evaluation purposes that the Veteran was exposed to herbicide agents during service in Vietnam.

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's diagnosed right knee disability had its onset in service or is otherwise related to service and whether arthritis was manifested to a compensable degree within one year of service, 

c. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's diagnosed left knee disability had its onset in service or is otherwise related to service, and whether arthritis was manifested to a compensable degree within one year of service.

Attention is invited to the Veteran's private orthopedist, Dr. Q, who expressed an opinion dated April 20, 2010 that the Veteran's knee disabilities were related to his service, and who also noted the Veteran participated in combat activity during service in Vietnam.

Attention is also invited to the medical evidence from Emory Healthcare dated November 9, 2016 regarding the Veteran's knee disabilities. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

3.  Then readjudicate the remaining issues on appeal, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






